Title: To James Madison from Archibald Wilson Jr., 13 April 1804 (Abstract)
From: Wilson, Archibald, Jr.
To: Madison, James


13 April 1804, Greenock. “I arrived in this Country in July last and expect to remain for some length of time, as I am a Citizen of the United States and it is a right I by no means wish to relinquish I would take it as a singular favor if you would have the goodness to acquaint me if any or what new regulations may have taken place during my absance from that Country with respect to Citizens being absent for any length of time from the U. States, also if there is any new regulations respetg shipping. I find my health much restored since my arrival here and from the infirm old age of my Father and Mother may be induced to Continue much longer then I first intended—it would give me great pleasure to have it in my power to comunicate to you any inteligence that might tend to the general good at any time and for this reason I would beg leave to make you acquainted with one regulation that retards americain ships that frequaint the River Clyde from leaving this and any [of] the ports thereon as soon as they might otherwise do if the Consul was to reside at this port instead of Glasgow. There is no Americain Vessels Can go to Glasgow to load or unload they all load & unload here or port Glasgow about 2 miles hig[h]er up the river, but mostly at the former from here to Glasgow is 24 miles from this port therefor all business with the Consul ocations delays and adds to expence for After a Vessel is Cleared at the Customhouse here or Pt. Glasgow they are oblidged to go or send to Glasgow for the Ships papers that are lodged with him upon her arrival befor they can sail and in some instances a good fair wind is missed which there is no carculating [sic] the Consequences of for the truth of these asertions it would onley be necessary to make enquiry of the proper officers of the Customs in the ports of Newyork & Charleston from which ports in the U States the most of the Americain shipping come to the Clyde. I should suppose it would be fully as agreeable for Mr. Maury to reside here & much more so for the Interest of the U States then at Glasgow or for him to apoint some person here to act for him as the inconveniences that shipmasters and seamen labour under from his residence at the former are very great I hope you will pardon the freedom I have taken and believe me to have truly the Interest and welfair of the Citizens of the U States at heart.… My best respects to Mrs. Madison, your Mother, Miss Pain, Mrs. Rose Miss Nelly & Miss Benton.” Adds in a postscript: “Direct for me Greenock you will see I am now under the necessity of adding Junr. to my name.”
